FILE COPY

       RE: Case No. 15-0323              DATE: 4/28/2015
       COA #: 01-14-00233-CV   TC#: 2013-04900
STYLE: DAVID DOTSON
   v. TPC GROUP, INC. AND TPC GROUP, LLC

     Today the Supreme Court of Texas granted the
motion for extension of time to file petition for
review under TEX. R. APP. P. 53.7(f) in the above-
referenced case. The petition for review is due to be
filed no later than May 27, 2015.
                     MR. CHRISTOPHER PRINE
                     CLERK, FIRST COURT OF APPEALS
                     301 FANNIN
                     HOUSTON, TX 77002